DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 24 September 2020 and 4 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flat surface of the rotor formed with the groove is in contact with the connection surface of the valve head pursuant to claim 4, while complying with the limitations of claim 1 requiring a stator being interposed between the flat surface of the rotor formed with the groove and the connection surface of the valve head must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the flat surface of the rotor formed with the groove is in contact with the connection surface of the valve head while also complying with the limitations of claim 1 requiring a stator being interposed between the flat surface of the rotor formed with the groove and the connection surface of the valve head.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Berndt (U.S. Patent Publication 2010/0281959) in view of Ishizuka (U.S. Patent Publication 2011/0061404).
Regarding claim 1, Berndt discloses a multiport valve 200 used for a water quality analyzer comprising:
a valve head 270 having a plurality of ports (below fittings 250) for receiving pipings 240 for connections therebetween, the ports being provided on an outer surface of the valve head, the valve head including a connection surface (surface of 270 contacting 210) in which ends of flow paths communicating with the respective ports are arranged in the same plane;
a rotor 220 having a flat surface (top of 220 FIG. 2) provided with a groove 260A/260B for switching a connection state between the ends of the flow paths arranged on the connection surface (Paragraph 71), the flat surface being arranged so as to face the connection surface;
a drive mechanism 260 configured to rotate the rotor (Paragraph 72); and
a stator 210 fixed to the valve head, the stator being interposed between the flat surface of the rotor formed with the groove and the connection surface of the valve head (FIG. 2),

Berndt is silent regarding the valve head being made of a resin material having corrosion resistance against a chemical used in the water quality analyzer.
However, Ishizuka teaches a combination of resin and non-magnetic metal can be used as a material combination for the flat surface 165a of the valve body 161 (interpreted as the valve head) and the flat surface 175a of the valve plate 171 (interpreted as the rotor) of the rotary valve 155 (FIG. 1, 2; Paragraph 55).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Berndt by making the valve head and rotor out of a combination of resin and metal, as taught by Ishizuka, for the purpose of utilizing a lightweight highly durable material coated in a metal to increase the life expectancy of the valve components.
Regarding claim 4, Berndt, as modified above, and as best can be understood, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Berndt further discloses the flat surface of the rotor formed with the groove is in contact (through the stator and in fluid contact through the ports, capillaries, and fittings) with the connection surface of the valve head (FIG. 2).
Regarding claim 5, Berndt, as modified above, and as best can be understood, discloses the claimed invention substantially as claimed, as set forth above for claim 4.
Berndt/Ishizuka further teaches the rotor 171 is configured by a resin material softer than the valve head (the resin portion of the rotor is softer than the metal portion of the valve head) (Paragraph 55).
Regarding claim 11, Berndt, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.

Berndt/Ishizuka is silent regarding the plurality of ports are provided at positions to receiving pipings from directions parallel to the connection surface and from a direction perpendicular to the connection surface.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to position the ports at positions parallel and perpendicular to the connection surface, since it has been held that mere relocation of an element would not have modified the operation of the device.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Berndt by positioning the ports at positions to receive the pipings from directions parallel to the connection surface and from a direction perpendicular to the connection surface, for the purpose of positioning the ports at angles most beneficial for the surroundings within which it resides.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Berndt in view of Ishizuka in further view of Makabe (U.S. Patent 3,752,167).
Regarding claim 6, Berndt, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Berndt/Ishizuka is silent regarding the material of the valve head is a fluorine resin.
However, Makabe teaches valve components are known to usually be made of fluorocarbon resin (Col. 2 ln 48-56).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Berndt by making the valve head out of a fluorine resin, as taught by Makabe, for the purpose of utilizing a low friction, inert, durable, corrosive-resistant material for the valve components.

Berndt/Ishizuka further teaches at least one of the rotor and the stator is configured by a resin material (Ishizuka FIG. 1, 2; Paragraph 55).
Regarding claim 8, Berndt, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 7.
Berndt/Ishizuka is silent regarding the material of the rotor is a fluorine resin.
However, Makabe teaches valve components are known to usually be made of fluorocarbon resin (Col. 2 ln 48-56).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Berndt by making the resin component of the rotor out of a fluorine resin, as taught by Makabe, for the purpose of utilizing a low friction, inert, durable, corrosive-resistant material for the valve components.
Regarding claim 9, Berndt, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 7.
Berndt/Ishizuka is silent regarding the material of the stator is a fluorine resin.
However, Makabe teaches valve components are known to usually be made of fluorocarbon resin (Col. 2 ln 48-56).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Berndt by making the resin component of the stator out of a fluorine resin, as taught by Makabe, for the purpose of utilizing a low friction, inert, durable, corrosive-resistant material for the valve components.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Berndt in view of Ishizuka in further view of Liang (U.S. Patent 10,309,545).
Regarding claim 10, Berndt, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Berndt/Ishizuka is silent regarding the rotor and the stator are made of different resin materials from each other.
However, Liang teaches the material of the valve rotor and the valve stator is Teflon, Nylon, rubber, polymer compound, silicone, metal, plastic, polymer, glass, ceramic or combinations thereof (Claim 9).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Berndt by making the rotor and stator out of different materials from each other, as taught by Makabe, for the purpose of utilizing a low friction, inert, durable, corrosive-resistant material for the valve components while choosing a material for each component based upon the characteristics most required by said component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753